UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 2, 2007 (August 2, 2007) CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma 73118 (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 – Results of Operations and Financial Condition On August 2, 2007, Chesapeake Energy Corporation issued a press release which included information regarding our consolidated results of operations and financial condition as of and for the quarterly period ended June 30, 2007.This press release also included updated information on our 2007 and 2008 outlook.The text of that press release is attached to this report as exhibit 99.1 and is incorporated by reference herein. Section 9 – Financial Statements and Exhibits Item 9.01Final Statements and Exhibits (c) Exhibits Exhibit No. Document Description 99.1 Chesapeake Energy Corporation press release dated August 2, 2007. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/ Jennifer M. Grigsby Jennifer M. Grigsby Senior Vice President, Treasurer and Secretary Date:August 2, 2007 3 EXHIBIT INDEX Exhibit No. Document Description 99.1 Chesapeake Energy Corporation press release dated August 2, 2007. 4
